Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of V.G.R., a Child                    Appeal from the 330th District Court of
                                                      Dallas County, Texas (Tr. Ct. No. DF-16-
No. 06-20-00060-CV                                    14180). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
                                                      and Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs incurred by reason of this appeal.



                                                       RENDERED OCTOBER 14, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk